Exhibit 10.1

 

FIFTH AMENDMENT TO  CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (this “Fifth Amendment”) is made as of
October 23, 2007, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Sandwich” and, collectively
with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Lenders” and each individually, a
“Lender”) party hereto  and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Credit Agreement dated as of October 4, 2005
(as amended and in effect from time to time, the “Credit Agreement”) by and
among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer. Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement as provided
more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to Section 2 of the Credit Agreement.  Section 2.1(a) of the
Credit Agreement is hereby amended by inserting immediately after the end of the
text of Section 2.1(a)(iii) the following:

 

(iv)          Notwithstanding anything to the contrary contained in this Section
2.1(a), in each calendar year, the Outstanding Amount of all WC Revolver Loans
shall not exceed $130,000,000 for a period of ten (10) consecutive calendar
days.

 

§2.  Conditions to Effectiveness. This Fifth Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

 

(a)           fully-executed original counterparts of this Fifth Amendment
executed by the Loan Parties, the Administrative Agent and the required Lenders;
and

 

--------------------------------------------------------------------------------


 

(b)           receipt by the Administrative Agent for the account of each Lender
that consents to this Fifth Amendment and returns its duly executed signature
page hereto by not later than 12:00 noon (EST) on October 22, 2007, an amendment
fee of $5,000.

 

§3.          Representations and Warranties. Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby. In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Fifth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

§4.          Ratification, Etc. Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. The
Credit Agreement and this Fifth Amendment shall be read and construed as a
single agreement. All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

§5.          No Waiver. Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer or the Lenders
consequent thereon.

 

§6.          Counterparts. This Fifth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§7.          Governing Law . THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

2

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this Fifth
Amendment as a document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

     /s/ Thomas Hollister

 

 

Title:   Chief Operating Officer

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

     /s/ Thomas Hollister

 

 

Title:   Chief Operating Officer

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

     /s/ Thomas Hollister

 

 

Title:   Chief Operating Officer

 

 

 

GLEN HES CORP.

 

 

 

 

 

By:

     /s/ Thomas Hollister

 

 

Title:   Chief Operating Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

By:

     /s/ Thomas Hollister

 

 

Title:   Chief Operating Officer

 

3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

     Administrative Agent

 

 

 

 

 

By:

      /s/Todd Mac Neill

 

 

    Title: Vice Pesident

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

     a Lender and L/C Issuer

 

 

 

 

 

By:

      /s/Christen A. Lacey

 

 

    Christen A. Lacey, Principal

 

 

 

STANDARD CHARTERED BANK, as

 

     a Lender

 

 

 

 

 

By:

      /s/Robert K. Reddington, Assitant Vice President

 

 

By:

  /s/Patricia Doyle, Director

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

     a Lender

 

 

 

 

 

By:

       /s/John M. Hariaczyi

 

 

Title:  Vice President

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

       /s/Barbara Paulsen

 

 

Title:  Managing Director

 

 

 

By:

       /s/Emmanuel Chesneau

 

 

Title:  Managing Director

 

4

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NA

 

     as a Lender

 

 

 

 

 

By:

       /s/Marina E. Grossi

 

 

Title:  Senior Vice President

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

       /s/Robert Lanigan

 

 

Title:  Senior Vice President

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

By:

       /s/Matthew L. Rosetti

 

 

Title:  Vice President

 

 

 

 

 

By:

       /s/Juan J. Mejia

 

 

Title:  Director

 

 

 

 

 

WEBSTER BANK NATIONAL

 

     ASSOCIATION, as a Lender

 

 

 

 

 

By:

       /s/Carol Carver

 

 

Title:  Vice President

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

     as a Lender

 

 

 

 

 

By:

       /s/Keven D. Smith

 

 

Title:  Senior Vice President

 

5

--------------------------------------------------------------------------------


 

 

TD BANKNORTH, N.A.,

 

     as a Lender

 

 

 

 

 

By:

       /s/John Mercier

 

 

Title:  Senior Vice President

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

     as a Lender

 

 

 

 

 

By:

       /s/Michael Sweeney

 

 

Title:  Vice President

 

 

 

 

 

WACHOVIA BANK,

 

   NATIONAL ASSOCIATION

 

     as a Lender

 

 

 

 

 

By:

       /s/Daniel M. Grondin

 

 

Title:  Senior Vice President

 

6

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Fifth Amendment as of October 23, 2007, and agrees
that the Guaranty dated as of October 4, 2005 (as amended and in effect from
time to time, the “Guaranty”) from each of the undersigned Guarantors remains in
full force and effect, and each of the Guarantors confirms and ratifies all of
its obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Thomas Hollister

 

 

           Title: Chief Operating Officer

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/Thomas Hollister

 

 

           Title: Chief Operating Officer

 

7

--------------------------------------------------------------------------------

 